PER CURIAM.
Reversed and remanded for entry of judgment in favor of appellants. While it is apparent that the appellees sufficiently proved a case establishing appellants’ liability for damages, it is equally apparent that appellees’ counsel failed to submit competent evidence of the amount of damages sustained. We find that the trial court erred in admitting, over objection, hearsay testimony as to an estimate of damages made by a person who did not testify. Without that evidence there is no basis in the record to sustain the award of damages.
ANSTEAD, C.J., and HURLEY and WALDEN, JJ., concur.